DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Response to Amendment
Applicants’ submission, filed on 11/16/2021, in response to claims 1-20 rejection from the final office action (09/16/2021), by amending claims 1, 3, 13, and 20 and cancelling claims 2 and 18 is entered and will be addressed below.
Claim Interpretations
The “lattice structure” of claims 1 and 13 includes one dimensional lattice (or linear). Claim 6 further clarifies that it is a two dimensional lattice.

The “the deposition source material is an organic material” of claim 11 is an intended use of the apparatus.

Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 9-11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 20180037982, hereafter ‘982).
The embodiment of Figs. 2-6 of ‘982 teaches some limitations of:
	Claim 1: LINEAR EVAPORATION SOURCE AND DEPOSITION APPARATUS INCLUDING THE SAME (title, the claimed “An evaporation source, comprising”):
	Referring to FIGS. 2, 3, 4, 5, and 6, the linear evaporation source 302 according to the second exemplary embodiment includes the heating unit 310, the crucible 320, an inner plate 330, a nozzle unit 340, a heat conductive plate 350, and a radiant heat shielding plate 360 ([0067]), The crucible 320 is configured to accommodate an evaporation material ([0068], the claimed “a storage comprising a crucible which is used 
	The heating unit 310 includes a heater frame 311 and a heater 312 fixed to the heater frame 311 (Fig. 4, [0089], last sentence, the claimed “a housing in which the storage and the nozzle portion are disposed; and a heating portion which is disposed between the storage and the housing and is used to heat the crucible”),
Fig. 2 shows the partition wall 325 and the crucible 320 is integral (the claimed “wherein the partition and the crucible are provided to form a single structure”).
	Claim 13: LINEAR EVAPORATION SOURCE AND DEPOSITION APPARATUS INCLUDING THE SAME (title, the claimed “A deposition apparatus, comprising”):
Referring to FIG. 1, the deposition apparatus 101 according to the first exemplary embodiment includes a process chamber 200, a linear evaporation source 300 in the process chamber 200, and a substrate holder 500 opposing the linear evaporation source 300 ([0055], the claimed “a chamber; an evaporation source which is disposed in the chamber”), The linear evaporation source 300 accommodates an evaporation material, heats the evaporation material, and sprays the heated evaporation material onto the substrate 150 such that the evaporation material forms a layer on the substrate 150 ([0062], the claimed “and is used to eject a deposition source material”); 

Referring to FIGS. 2, 3, 4, 5, and 6, the linear evaporation source 302 according to the second exemplary embodiment includes the heating unit 310, the crucible 320, an inner plate 330, a nozzle unit 340, a heat conductive plate 350, and a radiant heat shielding plate 360 ([0067]), The crucible 320 is configured to accommodate an evaporation material ([0068], the claimed “wherein the evaporation source comprises: a storage comprising a crucible which is used to contain a deposition source material”), The linear evaporation source 302 may include at least one partition wall 325 disposed in the crucible 320 ([0082], any of the partition wall 325 is the claimed “and a partition dividing a space formed by the crucible into a plurality of internal spaces”, the nozzle unit 340 is the claimed “a nozzle portion which is disposed on the storage and is used to eject the deposition source material”);
	The heating unit 310 includes a heater frame 311 and a heater 312 fixed to the heater frame 311 (Fig. 4, [0089], last sentence, the claimed “a housing in which the storage and the nozzle portion are disposed; and a heating portion which is disposed between the storage and the housing and is used to heat the crucible”),
Fig. 2 shows the partition wall 325 and the crucible 320 is integral (the claimed “wherein the partition and the crucible are provided to form a single structure”).


The embodiment of Figs. 2-6 of ‘982 does not teach the other limitations of:
	Claims 1 and 13: a level control portion disposed in each of the plurality of internal spaces and dividing the each of the plurality of internal spaces into a plurality of sub-spaces having a lattice structure in a plan view;
wherein the level control portion can be separatable from the storage.  


	‘982 further teaches that Referring to FIG. 7A, the crucible 3203 has at least one slit 323 defined in a side wall 321 along a length direction D1. A partition wall 325 may be detachably inserted into the slit 323. The position and the number of the slits 323 may vary as necessary. The number of the partition walls 325 may also vary as necessary. Accordingly, an inner space of the crucible 3203 may be divided as necessary, using the partition wall 325 ([0115]-[0116]), Referring to FIGS. 8A and 8B, a partition wall 326 is spaced apart from a bottom surface 322 of the crucible 3204. Referring to FIG. 8B, a slit 323 is defined in a side wall 321 of the crucible 3204, and the slit 323 is defined only at an upper portion of the side wall 321, and does not extend to the bottom surface 322 of the crucible 3204. Accordingly, although the partition wall 326 is inserted into the slit 323, the partition wall 326 may not contact the bottom surface 322 of the crucible 3204 such that a space is secured between the bottom surface 322 of the crucible 3204 and the partition wall 326 ([0119]).



	‘982 further teaches the limitations of:
	Claim 3: Fig. 7a-7b shows the claimed “wherein the crucible comprises a rectangular bottom portion whose long sides extends in a first direction and whose short sides extends in a second direction orthogonal to the first direction, and a sidewall portion which extends from the bottom portion in a third direction crossing both of the first direction and the second direction, and wherein the partition is provided to cross the long side of the crucible”.
	Claim 4: Fig. 4 shows the claimed “wherein a height of the sidewall portion extending in the third direction is greater than a height of the partition extending in the third direction”.
	Claim 5: Fig. 7b shows partition wall 325 flushes with the bend of side wall 321, likewise Fig. 8a shows partition wall 326 flushes with the bend of side wall 321 (the claimed “wherein a height of the level control portion extending in the third direction is equal to or smaller than the height of the partition”).
Claim 9: The nozzle unit 340 includes a nozzle plate 341 above the exposed upper portion of the crucible 320 and at least one nozzle 342 protruding from the nozzle 
Claim 10: The radiant heat shielding plate 360 has an aperture 362 for inserting the nozzle 342, and covers the nozzle unit 340 ([0098], the claimed “further comprising a radiant heat blocking plate having a hole in which the nozzle is inserted and covering the nozzle plate”).
Claims 11 and 19: the apparatus is capable of evapoarting and depositing organic material (the claimed “wherein the deposition source material is an organic material”, note the material used in the deposition source is an intended use).
Alternatively, claims 1, 3-5, 9-11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘982, in view of Zhao et al. (US 20160251751, cited in previous OC, hereafter ‘751).
In case Applicants argue that ‘982 does not specifically teaches that the partition wall 325 is integral to the crucible 320, or that it would not be obvious to combine Figs. 2-6 with Fig. 7 or Fig. 8.

‘751 is analogous art in the field of EVAPORATION COATING APPARATUS (title). ‘751 teaches that In an example, in order to save cost and also reduce materials as utilized, as illustrated in FIG. 3, the barrel 12 has a U-shaped cross section ([0029]), each of the compartments 11 (the portions described by thick lines in FIG. 3) can be single crucible 2 can be formed of ceramic material such as boron nitride and aluminium oxide (Fig. 5, [0030], 2nd last sentence), for the purpose of uniformly heating the crucibles so that the organic material corresponding to different locations of the substrate can be uniformly heated and evaporated ([0026], 2nd last sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a single body crucible, as taught by ‘751, as the crucible with partition wall in Fig. 2 of ‘982, for the purpose of uniformly heating the crucibles so that the organic material corresponding to different locations of the substrate can be uniformly heated and evaporated, as taught by ‘751 ([0026], 2nd last sentence).

Claims 3-5, 9-11, 13, and 19 rejections are discussed above.
Claims 6-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘982 (optionally with ‘751), as being applied to claim 5 rejection above, in view of Ohmi et al. (US 20130084059, hereafter ‘059).
The embodiment of Figs. 2-6 of ‘982 teaches some limitations of:
	Claim 20: LINEAR EVAPORATION SOURCE AND DEPOSITION APPARATUS INCLUDING THE SAME (title, the claimed “An evaporation source, comprising”):

Fig. 2 shows the partition wall 325 and the crucible 320 is integral (the claimed “wherein the partition and the crucible are provided to form a single structure”).

The embodiment of Figs. 2-6 of ‘982 teaches a one dimensional partition wall and does not teach the limitations of:
	Claim 6: wherein the level control portion comprises: a first plate having a flat surface parallel to a plane formed by the first direction and the third direction; and a second plate crossing the first plate and having a flat surface parallel to a plane formed by the second direction and the third direction.
Claim 7: wherein the first plate comprises a first opening which is formed at at least one edge portion of the first plate and allows the deposition source material to 
Claim 8: wherein the storage further comprises a fastening portion which is provided on the bottom portion of the crucible is protruded from the bottom portion of the crucible, and is disposed in a region corresponding to the first opening or the second opening.
Claim 20: (20A) a level control portion disposed in each of the plurality of internal spaces and dividing the each of the plurality of internal spaces into a plurality of sub-spaces having a lattice structure in a plan view;
(20B) wherein each of the separating walls comprises: a first plate extending in a first direction; and a plurality of second plates each of which is disposed to cross the first plate and is spaced apart from each other in a second direction perpendicular to the first direction,
(20C) wherein the level control portion can be separatable from the storage

	‘982 further teaches that Referring to FIG. 7A, the crucible 3203 has at least one slit 323 defined in a side wall 321 along a length direction D1. A partition wall 325 may be detachably inserted into the slit 323. The position and the number of the slits 323 may vary as necessary. The number of the partition walls 325 may also vary as 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added slits to the side wall of the crucible 320 in Fig. 2 to accommodate the partition walls 325, 326, 327, or 328 (the limitations of 20A and 20C), for the purpose of flexibility of the operation.  

Optionally ‘751 specifically teaches integral crucible with spacing plates.

‘059 is analogous art in the field of A vaporizer, capable of stabilizing the behavior of pressure inside the vaporizer, includes a chamber having an inlet and an outlet, a heating device that heats the inside of the chamber, a partition wall structure 13 that is provided inside the vaporizer and partitions the liquid material inside the chamber the liquid distribution portions may be formed of spaces formed between the bottom surface of the partition wall structure 13 and the inner bottom surface of the chamber 11 by interposing a spacer (not illustrated) in the lower portion of the partition wall structure 13, or by forming a convex portion (not illustrated) on the inner wall of the chamber 11. By distributing the liquid material among the sections divided by the partition wall through the liquid distribution portions 20, the liquid levels in the sections become equal to each other (Figs. 3-4, [0036]), for the purpose of stabilizing the behavior of the pressure inside the vaporizer ([0013]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the one dimensional partition wall 326 or 327 of ‘982 with the two-dimensional grid-like partition wall structure convex spacer from the inner bottom surface of the chamber 11connecting between the distribution portions 20, for the purpose of stabilizing the behavior of the pressure inside the vaporizer, as taught by ‘059 ([0013]) and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 
Alternatively, claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘982 and ‘059 (optionally with ‘751), as being applied to claim 7 rejection above, further in view of Iizuka (US 20070101940, hereafter ‘940).
In case Applicants argue that spacer is not necessarily a fastener of claim 8.

‘940 is analogous art in the field of Vaporizer And Semiconductor Processing Apparatus (title), CVD (chemical vapor deposition) … a film formation technique employing an organic metal material as a source material ([0002]).’940 teaches that A nut 152T'' to engage with the screw is prepared in place of the spacer 156, and a setscrews 152U'' to engage with the nut 152T'' is further prepared. The filter member 153 is disposed between the heating means 152S'' and a set of nuts 152T'', and the shield plate 154 is disposed between the nuts 152T'' and a set of setscrews 152U''. In this state, the setscrews 152U'' are fixed to the heating means 152S'' by the nuts 152T'' (Fig. 5C, [0125]). Note filter functions similar to the partition wall of ‘982 and ‘059.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added screw and nut, as taught by .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ‘982 (optionally with ‘751), as being applied to claim 1 rejection above, in view of Priddy et al. (US 20080173241, hereafter ‘241).
‘982 teaches that the partition wall 325 may include substantially a same material as a material included in the crucible 320 ([0084], clearly applicable to partition wall 326, 327). ‘982 (optionally with ‘751) does not teach the limitations of:
Claim 12: wherein the level control portion comprises titanium (Ti).

‘241 is analogous art in the field of Vapor Deposition Sources (title), particularly applicable to deposition of organic material such as those for forming one or more layer in organic light emitting devices (abstract), The exemplary deposition source 10 illustrated in FIGS. 1-3 is designed for vacuum deposition and … body 14 attached to flange 12, valve 16, crucible 18 comprising plural cells 20, nozzle 22, and heater assembly 24 ([0040], the walls between cells are partitions). ’241 teaches that crucible 18 can be made from a thermally conductive material … Specific examples include titanium ([0052], 2nd sentence, therefore, the partition walls between cells is titanium).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted titanium as the crucible and partition wall material, as taught by ‘241, as the crucible 320 and partition wall 325, prima facie case of obviousness. MPEP 2144.07. 
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘982 (optionally with ‘751), as being applied to claim 13 rejection above, in view of Park et al. (US 20100279021, hereafter ‘021).
‘982 (optionally with ‘751) does not teach the limitations of:
Claim 14: wherein the chamber comprises a first chamber and a second chamber which are disposed adjacent to each other.
Claim 15: wherein the evaporation source is configured to provide the deposition source material to the first chamber and the second chamber in an alternating manner.
Claim 16: wherein the evaporation source transfer is used to transfer the evaporation source from one of the first chamber and the second chamber to the other.
Claim 17: wherein the evaporation source comprises a plurality of evaporation sources which are arranged to be parallel to each other.

‘021 is analogous art in the field of APPARATUS FOR DEPOSITING ORGANIC MATERIAL (title), a thin film is formed by heating a container containing an organic material to be deposited and then evaporating or sublimating the organic material in the container ([0024]). ’021 teaches that an organic material deposition system having more nd sentence),  Two organic material deposition sources 300 are held in the deposition source holding unit 400([0028], Fig. 3 shows three sources 300 parallel to each other), for the purpose of maximizing material efficiency and minimizing a processing tack time ([0006]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the linear evaporation source 300 of ‘982 into more processing chambers arranged in a same space with transferring unit moving parallel deposition sources 300 between them, as taught by ‘021, for the purpose of maximizing material efficiency and minimizing a processing tack time ([0006]).
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
In regarding to 35 USC 102 or 103 rejection of claims 1-5, 9-11, 13, and 18-19 over An ‘982, Applicants argue that ‘982 does not teach “wherein the partition and the crucible are provided to form a single structure” based on [0115], see the middle of page 9.
This argument is found not persuasive.
The examiner maintains the 35 USC 103 rejection. [0115] description of Fig. 7a-b, while the embodiment of Fig. 2 clearly shows the partition is integral to the crucible 320. It would have been obvious to combined integral partition of Fig. 2 with the insertable partition of Fig. 7a-b with integral partition of Fig. 2.
Further evidence of integrally formed partition can be found in US 20160251751 (Fig. 3), US 20180105924 (various figures), US 3647197 (Fig. 1, col. 1, lines 65-67), and previously cited US 4016310 (Figs. 1 and 6). ‘751 is used as an alternative rejection as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080173241 is cited for partitions 70 (Fig. 10) made of titanium (claim 16 of ‘241).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/KEATH T CHEN/Primary Examiner, Art Unit 1716